Exhibit 10.6
EXECUTION COPY
AMENDED AND RESTATED OMNIBUS AGREEMENT
AMONG
ENTERPRISE PRODUCTS OPERATING LLC
DEP HOLDINGS, LLC
DUNCAN ENERGY PARTNERS L.P.
DEP OLPGP, LLC
DEP OPERATING PARTNERSHIP, L.P.
ENTERPRISE LOU-TEX PROPYLENE PIPELINE L.P.
SABINE PROPYLENE PIPELINE L.P.
ACADIAN GAS, LLC
MONT BELVIEU CAVERNS, LLC
SOUTH TEXAS NGL PIPELINES, LLC
ENTERPRISE HOLDING III, LLC
ENTERPRISE TEXAS PIPELINE LLC
ENTERPRISE INTRASTATE L.P.
ENTERPRISE GC, LP

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED OMNIBUS AGREEMENT
     THIS AMENDED AND RESTATED OMNIBUS AGREEMENT is entered into on, and
effective as of, the Closing Date, among Enterprise Products Operating LLC, a
Delaware limited liability company (successor to Enterprise Products Operating
L.P.) (“EPO”), DEP Holdings, LLC, a Delaware limited liability company (the
“General Partner”), Duncan Energy Partners L.P., a Delaware limited partnership
(the “Partnership”), DEP OLPGP, LLC, a Delaware limited liability company (the
“OLPGP”), DEP Operating Partnership, L.P., a Delaware limited partnership (the
“Operating Partnership”), Enterprise Lou-Tex Propylene Pipeline L.P., a Texas
limited partnership (“Lou-Tex”), Sabine Propylene Pipeline L.P., a Texas limited
partnership (“Sabine”), Acadian Gas, LLC, a Delaware limited liability company
(“Acadian Gas”), Mont Belvieu Caverns, LLC, a Delaware limited liability company
(“Mont Belvieu Caverns”), South Texas NGL Pipelines, LLC, a Delaware limited
liability company (“South Texas NGL”, and collectively with Lou-Tex, Sabine,
Acadian Gas and Mont Belvieu Caverns, the “Initial Subsidiaries”), Enterprise
Holding III, LLC, a Delaware limited liability company (“Enterprise Holding
III”), Enterprise Texas Pipeline LLC, a Texas limited liability company
(“Enterprise Texas”), Enterprise Intrastate L.P., a Delaware limited partnership
(“Enterprise Intrastate”), and Enterprise GC, L.P., a Delaware limited
partnership (“Enterprise GC,” and collectively with Enterprise Texas and
Enterprise Intrastate, the “New Subsidiaries”). The Initial Subsidiaries and the
New Subsidiaries are collectively referred to as the “Current Subsidiaries.” The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.” Capitalized terms used in this
Agreement have the meanings ascribed thereto in Article 1 of this Agreement.
     WHEREAS, the Parties desire by their execution of this Agreement to
evidence their understanding, as more fully set forth in Article 2 of this
Agreement, with respect to certain indemnification obligations of EPD Entities.
     WHEREAS, the Parties desire by their execution of this Agreement to
evidence their understanding, as more fully set forth in Article 3 of this
Agreement, with respect to certain reimbursement obligations of EPD Entities.
     WHEREAS, the Parties desire by their execution of this Agreement to
evidence their understanding, as more fully set forth in Article 4 of this
Agreement, with respect to certain rights of first refusal EPO with respect to
the current and future Subsidiaries of the Operating Partnership.
     WHEREAS, the Parties desire by their execution of this Agreement to
evidence their understanding, as more fully set forth in Article 5 of this
Agreement, with respect to certain preemptive rights of EPD Entities with
respect to the Current Subsidiaries.
     NOW, THEREFORE, in consideration of the premises and the covenants,
conditions and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
Construction
     Section 1.1 Definitions. Capitalized terms used, but not defined herein,
shall have the meanings given them in the Partnership Agreement. As used in this
Agreement, the following terms shall have the respective meanings set forth
below:
     “Acadian Gas” has the meaning assigned to such term in the preamble to this
Agreement
     “Acceptance Deadline” has the meaning assigned to such term in
Section 4.2(b).
     “Agreement” means this Omnibus Agreement, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.
     “Audit and Conflicts Committee” has the meaning given such term in the
Partnership Agreement.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
     “Capital Stock” has the meaning assigned to such term in Section 5.1(a).
     “Closing Date” means February 5, 2007, the date of the closing of the
initial public offering of common units representing limited partner interests
in the Partnership.
     “Common Unit” has the meaning given such term in the Partnership Agreement.
     “Covered Environmental Losses” means all environmental losses, damages,
liabilities, claims, demands, causes of action, judgments, settlements, fines,
penalties, costs and expenses (including, without limitation, costs and expenses
of any Environmental Activity, court costs and reasonable attorney’s and
experts’ fees) of any and every kind or character, known or unknown, fixed or
contingent, suffered or incurred by the Partnership Group by reason of or
arising out of:
     (i) any violation or correction of violation, including without limitation
performance of any Environmental Activity, of Environmental Laws; or
     (ii) any event, omission or condition associated with ownership or
operation of the Partnership Assets (including, without limitation, the exposure
to or presence of Hazardous Substances on, under, about or migrating to or from
the Partnership Assets or the exposure to or Release of Hazardous Substances
arising out of operation of the Partnership Assets at non-Partnership Asset
locations) including, without limitation, (A) the cost and expense of any
Environmental Activities, (B) the cost or expense of the preparation and
implementation of any closure, remedial or corrective action or other plans
required or necessary under Environmental Laws and (C) the cost and expense for
any environmental or toxic tort pre-trial, trial or appellate legal or
litigation support work; provided, in the case of clauses (A) and (B), such cost
and expense shall not include the costs of and associated with project
management and soil and ground water monitoring;

2



--------------------------------------------------------------------------------



 



     but only to the extent that such violation complained of under clause (i),
or such events or conditions included in clause (ii), occurred before the
Closing Date.
     “Credit Facility” means the Revolving Credit Agreement, dated as of
January 5, 2007, by and among the Partnership, Wachovia Bank, National
Association, as Administrative Agent, The Bank of Nova Scotia and Citibank,
N.A., as Co-Syndication Agents, JPMorgan Chase Bank, N.A. and Mizuho Corporate
Bank, Ltd., as Co-Documentation Agents, and the other arrangers and lenders
named therein, as the same may be amended, restated or modified from time to
time.
     “Current Subsidiaries” has the meaning given such term in the preamble to
this Agreement.
     “Enterprise GC” has the meaning given such term in the preamble to this
Agreement.
     “Enterprise Holding III” has the meaning given such term in the preamble to
this Agreement.
     “Enterprise Intrastate” has the meaning given such term in the preamble to
this Agreement.
     “Enterprise Texas” has the meaning given such term in the preamble to this
Agreement.
     “Enterprise Texas Company Agreement” means the Amended and Restated Company
Agreement of Enterprise Texas dated as of the date hereof, as such agreement may
be amended or restated after the date hereof.
     “Environmental Activities” shall mean any investigation, study, assessment,
evaluation, sampling, testing, monitoring, containment, removal, disposal,
closure, corrective action, remediation (regardless of whether active or
passive), natural attenuation, restoration, bioremediation, response, repair,
corrective measure, cleanup, or abatement that is required or necessary under
any applicable Environmental Law, including, but not limited to, institutional
or engineering controls or participation in a governmental voluntary cleanup
program to conduct voluntary investigatory and remedial actions for the
clean-up, removal or remediation of Hazardous Substances that exceed actionable
levels established pursuant to Environmental Laws, or participation in a
supplemental environmental project in partial or whole mitigation of a fine or
penalty.
     “Environmental Laws” means all federal, state, and local laws, statutes,
rules, regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to (a) pollution or protection of the environment or natural
resources including, without limitation, the federal Comprehensive Environmental
Response, Compensation and Liability Act, the Superfund Amendments and
Reauthorization Act, the Resource Conservation and Recovery Act, the Clean Air
Act, the Clean Water Act, the Safe Drinking Water Act, the Toxic Substances
Control Act, the Oil Pollution Act of 1990, the Hazardous Materials
Transportation Act, the Marine Mammal Protection Act, the Endangered Species
Act, the National Environmental Policy Act, and other environmental conservation
and protection laws, each as amended through the Closing Date, (b) any Release
or threatened Release of, or any exposure of any Person or property to, any

3



--------------------------------------------------------------------------------



 



Hazardous Substances and (c) the generation, manufacture, processing,
distribution, use, treatment, storage, transport, or handling of any Hazardous
Substances.
     “Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance, or other authorization
required under or issued pursuant to any applicable Environmental Law.
     “EPD” means Enterprise Products Partners, L.P., a Delaware limited
partnership, and its successors.
     “EPD Entities” means EPD, EPO, and any other Person controlled by EPD,
other than the Partnership Entities. For purposes of this definition, “control”
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of Voting Securities, by contract or otherwise.
     “EPO” has the meaning given such term in the preamble to this Agreement.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Expenditures” has the meaning given to such term in Section 3.1.
     “General Partner” has the meaning given such term in the preamble to this
Agreement.
     “Hazardous Substance” means (a) any substance that is designated, defined
or classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as defined under the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, (b) oil as
defined in the Oil Pollution Act of 1990, as amended, including oil, gasoline,
natural gas, fuel oil, motor oil, waste oil, diesel fuel, jet fuel and other
refined petroleum hydrocarbons and petroleum products and (c) radioactive
materials, asbestos containing materials or polychlorinated biphenyls.
     “Indemnified Party” means the Partnership Group or the EPD Entities, as the
case may be, in their capacity as the parties entitled to indemnification in
accordance with Article 2.
     “Indemnifying Party” means either the Partnership Group or the EPD
Entities, as the case may be, in their capacity as the parties from whom
indemnification may be required in accordance with Article 2.
     “Initial Subsidiaries” has the meaning assigned to such term in the
preamble to this Agreement.
     “Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and experts’ fees) of
any and every kind or character, known or unknown, fixed or contingent.

4



--------------------------------------------------------------------------------



 



     “Lou-Tex” has the meaning assigned to such term in the preamble to this
Agreement
     “Mont Belvieu Caverns” has the meaning assigned to such term in the
preamble to this Agreement.
     “New Subsidiaries” has the meaning given such term in the preamble to this
Agreement.
     “OLPGP” has the meaning given such term in the preamble to this Agreement.
     “Operating Partnership” has the meaning given such term in the preamble to
this Agreement.
     “Partnership” has the meaning given such term in the preamble to this
Agreement.
     “Partnership Acquisition Proposal” has the meaning assigned to such term in
Section 4.2(a).
     “Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of the Closing Date, as such agreement
is in effect on the Closing Date, to which reference is hereby made for all
purposes of this Agreement. An amendment or modification to the Partnership
Agreement subsequent to the Closing Date shall be given effect for the purposes
of this Agreement only if it has received the approval that would be required
pursuant to Section 7.5 hereof if such amendment or modification were an
amendment or modification of this Agreement.
     “Partnership Assets” means the pipeline, natural gas liquids storage
facilities or related equipment or asset, or portion thereof, conveyed,
contributed or otherwise transferred to any member of the Partnership Group, or
owned by or necessary for the operation of the business, properties or assets of
any member of the Partnership Group, prior to or as of the Closing Date.
     “Partnership Disposition Notice” has the meaning assigned to such term in
Section 4.2(a).
     “Partnership Entities” means the General Partner and each member of the
Partnership Group, the New Subsidiaries and any Subsidiary of the New
Subsidiaries.
     “Partnership Group” means the Partnership, OLPGP, the Operating Partnership
and any Subsidiary of the Operating Partnership, and, for purposes of Article 4
only, the New Subsidiaries and any Subsidiary of the New Subsidiaries.
     “Partnership Offer Price” has the meaning assigned to such term in Section
4.2(a).
     “Party” or “Parties” have the meaning assigned to such terms in the
preamble.
     “Person” means a natural person, corporation, partnership, joint venture,
trust, limited liability company, unincorporated organization or any other
entity.
     “Proposed Transferee” has the meaning assigned to such term in
Section 4.1(a).

5



--------------------------------------------------------------------------------



 



     “Release” means any depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping, or disposing into the environment.
     “ROFR Assets” has the meaning assigned to such term in Section 4.1(b).
     “Sabine” has the meaning assigned to such term in the preamble to this
Agreement.
     “Sherman Pipeline Extension Expenditures” has the meaning assigned to such
term in Section 3.3.
     “South Texas NGL” has the meaning assigned to such term in the preamble to
this Agreement.
     “South Texas NGL Pipeline” means the 290-mile natural gas liquids pipeline
system owned and operated by South Texas NGL.
     “Subsequent Notice” has the meaning assigned to such term in
Section 5.1(b).
     “Subsidiary” has the meaning given such term in the Partnership Agreement.
     “Transfer” means any sale, assignment, transfer, pledge, hypothecation or
other disposition.
     “Voting Securities” means securities of any class of Person entitling the
holders thereof to vote in the election of members of the board of directors or
other similar governing body of the Person.
     Section 1.2 Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; and (c) the term “include” or
“includes” means includes, without limitation, and “including” means including,
without limitation.
ARTICLE 2
Indemnification
     Section 2.1 Environmental Indemnification.
     (a) Subject to the provisions of Section 2.4 and Section 2.5, EPO shall (i)
indemnify, defend and hold harmless the Partnership Group from and against any
Covered Environmental Losses suffered or incurred by the Partnership Group and
arising from or relating to the Partnership Assets for a period of three
(3) years from the Closing Date.
     (b) The Partnership Group shall indemnify, defend and hold harmless the EPD
Entities from and against any Covered Environmental Losses relating to the
Partnership Assets,

6



--------------------------------------------------------------------------------



 



except to the extent that the Partnership Group is indemnified with respect to
any of such Covered Environmental Losses under Section 2.1(a).
     Section 2.2 Additional Indemnification Relating to Partnership Assets.
Subject to the provisions of Section 2.4, EPO shall indemnify, defend and hold
harmless the Partnership Group from and against any Losses suffered or incurred
by the Partnership Group by reason of or arising out of:
     (a) The failure of the applicable member of the Partnership Group to be the
owner of valid and indefeasible easement rights, leasehold and/or fee ownership
interests in and to the lands on which are located any Partnership Assets, and
such failure renders the Partnership Group liable or unable to use or operate
the Partnership Assets in substantially the same manner that the Partnership
Assets were used and operated by the EPD Entities immediately prior to the
Closing Date;
     (b) (i) The failure of the applicable member of the Partnership Group to be
the owner of such valid and indefeasible easement rights or fee ownership
interests in and to the lands on which any of the Partnership Assets conveyed or
contributed or otherwise transferred (including by way of a transfer of the
ownership interest of a Person or by operation of law) to the applicable member
of the Partnership Group on the Closing Date is located as of the Closing Date;
(ii) the failure of the applicable member of the Partnership Group to have the
consents, licenses and permits necessary to allow of the Partnership Assets to
cross the roads, waterways railroads and other areas upon which any of the
Partnership Assets are located as of the Closing Date; and (iii) the cost of
curing any condition set forth in clause (i) or (ii) above that does not allow
any of the Partnership Assets to be operated in accordance with customary
industry practice.
     (c) All federal, state and local income tax liabilities attributable to the
ownership or operation of the Partnership Assets prior to the Closing Date,
including any such income tax liabilities of the EPD Entities that may result
from the consummation of the formation transactions for the Partnership Group
occurring on or prior to the Closing Date.
provided, however, that in the case of clauses (a) and (b) above, such
indemnification obligations shall survive for three (3) years from the Closing
Date; that in the case of clause (c) above, such indemnification obligations
shall survive until sixty (60) days after the expiration of any applicable
statute of limitations.
     Section 2.3 Settlement Agreement and Gulfterra Merger-Related
Indemnification.
     (a) Subject to the provisions of Section 2.4, EPO shall indemnify, defend
and hold harmless the New Subsidiaries from and against any Losses suffered or
incurred by the New Subsidiaries related to (1) matters settled with El Paso
Corporation pursuant to a Settlement Agreement dated February 13, 2007 between
El Paso Corporation and Enterprise Products Partners L.P. and (2) the mercury
remediation project and related liabilities assumed by EPO or the EPD Entities
in the Gulterra merger.
     Section 2.4 Indemnification Procedures.

7



--------------------------------------------------------------------------------



 



     (a) The Indemnified Party agrees that within a reasonable period of time
after it becomes aware of facts giving rise to a claim for indemnification
pursuant to this Article 2, it will provide notice thereof in writing to the
Indemnifying Party specifying the nature of and specific basis for such claim.
     (b) The Indemnifying Party shall have the right to control all aspects of
the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification set forth
in this Article 2, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent (which consent shall not be
unreasonably withheld, conditioned or delayed) of the Indemnified Party unless
it includes a full release of the Indemnified Party from such matter or issues,
as the case may be.
     (c) The Indemnified Party agrees to cooperate fully with the Indemnifying
Party with respect to all aspects of the defense of any claims covered by the
indemnification set forth in Article 2, including, without limitation, the
prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive, permitting the
names of the Indemnified Party to be utilized in connection with such defense,
the making available to the Indemnifying Party of any files, records or other
information of the Indemnified Party that the Indemnifying Party considers
relevant to such defense and the making available to the Indemnifying Party of
any employees of the Indemnified Party; provided, however, that in connection
therewith the Indemnifying Party agrees to use reasonable efforts to minimize
the impact thereof on the operations of the Indemnified Party and further agrees
to maintain the confidentiality of all files, records and other information
furnished by the Indemnified Party pursuant to this Section 2.4. In no event
shall the obligation of the Indemnified Party to cooperate with the Indemnifying
Party as set forth in the immediately preceding sentence be construed as
imposing upon the Indemnified Party an obligation to hire and pay for counsel in
connection with the defense of any claims covered by the indemnification set
forth in this Article 2; provided, however, that the Indemnified Party may, at
its own option, cost and expense, hire and pay for counsel in connection with
any such defense. The Indemnifying Party agrees to keep any such counsel hired
by the Indemnified Party reasonably informed as to the status of any such
defense, but the Indemnifying Party shall have the right to retain sole control
over such defense.
     (d) In determining the amount of any loss, cost, damage or expense for
which the Indemnified Party is entitled to indemnification under this Agreement,
the gross amount of the indemnification will be reduced by (i) any insurance
proceeds realized by the Indemnified Party, and such correlative insurance
benefit shall be net of any incremental insurance premium that becomes due and
payable by the Indemnified Party as a result of such claim and (ii) all amounts
recovered by the Indemnified Party under contractual indemnities from third
Persons. The Partnership hereby agrees to use commercially reasonable efforts to
realize any applicable insurance proceeds or amounts recoverable under such
contractual indemnities.
     Section 2.5 Limitations on Liability.

8



--------------------------------------------------------------------------------



 



     (a) The aggregate liability of EPO under Section 2.1(a) shall not exceed
$15.0 million.
     (b) No claims may be made against EPO for indemnification pursuant to
Section 2.1(a) unless the aggregate dollar amount of such claims for
indemnification exceed $250,000, after such time EPO shall be liable for the
full amount of such claims, subject to the limitation of Section 2.5(a).
     (c) In no event shall EPO have any indemnification obligations under this
Agreement for claims related to unknown Covered Environmental Losses made as a
result of additions to or modifications of Environmental Laws promulgated after
the Closing Date.
ARTICLE 3
Reimbursement
     Section 3.1 General. EPO hereby agrees to reimburse the Partnership Group
for an amount equal to sixty-six percent (66%) of any expenditures by the
Partnership Group related to construction costs, if any, in excess of (i)
$28.6 million for the current planned expansion of the South Texas NGL Pipeline
and (ii) $14.1 million for the current additional planned brine production
capacity and above-ground storage reservoir projects owned by Mont Belvieu
Caverns (such excess expenditures, if any, made by the Partnership Group, the
“Expenditures”).
     Section 3.2 Reimbursement Procedures. EPO shall have no obligation to make
any reimbursement to the Partnership Group pursuant to Section 3.1 until the
three (3) business days following receipt by EPO of written notice from the
Partnership Group that the Partnership Group has actually paid or incurred
Expenditures related to construction costs for either (i) the planned expansion
of the South Texas NGL Pipeline or (ii) the planned brine production capacity
and above-ground storage reservoir projects owned by Mont Belvieu Caverns. Upon
receipt of such notice, EPO shall promptly contribute to the Partnership Group
funds in an amount equal to sixty-six percent (66%) of the amount of
Expenditures specified in such notice.
     Section 3.3 Sherman Pipeline Extension. EPO hereby agrees to reimburse
Enterprise Texas for capital expenditures necessary to complete the construction
of the Sherman pipeline extension currently being constructed as of the date of
this Agreement (such expenditures, if any, made by Enterprise Texas, the
“Sherman Pipeline Extension Expenditures”). EPO shall have no obligation to make
any reimbursement to Enterprise Texas pursuant to this Section 3.3 until the
three (3) business days following receipt by EPO of written notice from
Enterprise Texas that Enterprise Texas has actually paid or incurred Sherman
Pipeline Extension Expenditures. Upon receipt of such notice, EPO shall promptly
contribute to Enterprise Texas funds in an amount equal to the amount of Sherman
Pipeline Extension Expenditures specified in such notice.
ARTICLE 4
Rights of First Refusal
     Section 4.1 Right of First Refusal.
     (a) Subject to Section 4.1(b), for so long as an EPD Entity controls EPO,
(i) the Operating Partnership hereby grants to EPO a right of first refusal on
any proposed Transfer

9



--------------------------------------------------------------------------------



 



(other than a grant of a security interest to a bona fide third-party lender or
a Transfer to another member of the Partnership Group) of any equity interest in
the Subsidiaries of the Operating Partnership or in the New Subsidiaries held by
the Operating Partnership and (ii) the Operating Partnership and each of the
Current Subsidiaries hereby grants to EPO a right of first refusal on any
proposed Transfer (other than a grant of a security interest to a bona fide
third-party lender or a Transfer to another member of the Partnership Group) of
any assets held by the Partnership Group; provided, the foregoing shall not
apply to Transfers of (i) any assets that are not material to the conduct of the
business and operations of the Operating Partnership or any of the Current
Subsidiaries, (ii) any assets which have rights of first refusal of a third
party existing on the date hereof or retained by any third party in connection
with the sale of such assets to any member of the Partnership Group and
(iii) inventory or other assets of the Partnership Group in the ordinary course
of business; and provided, further, that EPO agrees to pay or to cause such
other EPD Entity to pay no less than 100% of the purchase price offered by a
bona fide, third-party prospective acquiror (a “Proposed Transferee”).
     (b) The Parties acknowledge that any potential Transfer of assets pursuant
to this Article 4 (such assets, the “ROFR Assets”) shall be subject to,
conditioned on and in compliance with the terms and conditions in the Credit
Facility and obtaining any and all necessary consents of equityholders,
noteholders or other securityholders, governmental authorities, lenders or other
third parties.
     (c) The Operating Partnership and each of the Current Subsidiaries hereby
agree that it will not consent to, and direct any of their officers or directors
not to consent to, the Transfer of any assets by any members of the Partnership
Group who are not Parties to this Agreement in violation of this Article 4 and
will use its best efforts to require any other members of the Partnership Group
to comply with this Article 4 as if they were Parties to this Agreement.
     Section 4.2 Procedures.
     (a) If a member of the Partnership Group proposes to Transfer any ROFR
Assets to a Proposed Transferee (a “Partnership Acquisition Proposal”), then
OLPGP shall promptly give written notice (a “Partnership Disposition Notice”)
thereof to EPO. The Partnership Disposition Notice shall set forth the following
information in respect of the proposed Transfer:
     (i) the name and address of the Proposed Transferee;
     (ii) the ROFR Asset(s) subject to the Partnership Acquisition Proposal;
     (iii) the purchase price offered by such Proposed Transferee (the
“Partnership Offer Price”);
     (iv) reasonable detail concerning any non-cash portion of the proposed
consideration, if any, to allow EPO to reasonably determine the fair value of
such non-cash consideration;
     (v) OLPGP’s estimate of the fair value of any non-cash consideration; and

10



--------------------------------------------------------------------------------



 



     (vi) all other material terms and conditions of the Partnership Acquisition
Proposal that are then known to OLPGP.
To the extent the Proposed Transferee’s offer consists of consideration other
than cash (or in addition to cash), the Partnership Offer Price shall be deemed
equal to the amount of any such cash plus the fair value of such non-cash
consideration. If EPO determines that it wishes to, or wishes to cause another
EPD Entity to, purchase the applicable ROFR Assets on the terms set forth in the
Partnership Disposition Notice (subject to the provisos set forth in
Section 4.1(a), including without limitation the requirement therein to pay 100%
of the purchase price specified in the Partnership Disposition Notice), it will
deliver notice thereof to OLPGP within 45 days after OLPGP’s delivery of the
Partnership Disposition Notice (the “Acceptance Deadline”). Failure to provide
such notice within such 45-day period shall be deemed to constitute a decision
not to purchase the applicable ROFR Assets, and EPO shall be deemed to have
waived its rights with respect to such proposed disposition of the applicable
ROFR Assets, but not with respect to any future offer of such ROFR Assets. If
the Transfer by the member of the Partnership Group to the Proposed Transferee
is not consummated in accordance with the terms of the Partnership Acquisition
Proposal within the later of (A) 180 days after the Acceptance Deadline, and
(B) 10 days after the satisfaction of all consent, governmental approval or
filing requirements, if any, the Partnership Acquisition Proposal shall be
deemed to lapse, and the member of the Partnership Group may not Transfer any of
the ROFR Assets described in the Partnership Disposition Notice without
complying again with the provisions of this Article 4 if and to the extent then
applicable.
     (b) If requested by the transferee Party, the transferor Party shall use
commercially reasonable efforts to obtain financial statements with respect to
any ROFR Assets Transferred pursuant to this Article 4 as required under
Regulation S-X promulgated by the Securities and Exchange Commission or any
successor statute. EPO and the Partnership Group shall cooperate in good faith
in obtaining all necessary consents of equityholders, noteholders or other
securityholders, governmental authorities, lenders or other third parties.
ARTICLE 5
Preemptive Rights
     Section 5.1 Preemptive Rights in Current Subsidiaries.
     (a) If any Current Subsidiary proposes to sell any of its authorized
limited liability company interests, partnership interests, shares or other
equity interests (“Capital Stock”) to any Person in a transaction or
transactions, as the case may be, other than (i) as consideration for the
acquisition of any other Person, assets or businesses, or (ii) any equity
securities (including convertible debt or warrants) issued in connection with a
loan to or debt financing of the Current Subsidiary, each of the Operating
Partnership and EPO shall have the right to purchase, at the same price per
unit, percentage interest or share of such Capital Stock and upon substantially
similar terms and conditions, a pro rata number or percentage interest of such
Capital Stock based on the number or percentage interest of the Capital Stock as
it owned immediately prior to such issuance.

11



--------------------------------------------------------------------------------



 



     (b) In the event of a proposed transaction or transactions, as the case may
be, that would give rise to preemptive rights of the Operating Partnership and
EPO under this Article 5, the Operating Partnership shall provide notice to EPO
no later than thirty (30) days prior to the expected consummation of such
transaction or transactions. Each Party possessing preemptive rights hereunder
shall provide notice of its election to exercise such rights within ten
(10) Business Days after delivery of such notice from the Operating Partnership.
If any Party having a right to purchase Capital Stock under the preceding
sentence shall elect not to exercise such right, then the other Party that has
elected to exercise their rights with respect hereto shall have the right to
purchase such additional Capital Stock from the Party upon which such right was
not exercised; provided, however, that if, in connection with any proposed
transaction or transactions giving rise to rights hereunder, any Capital Stock
remains from those that were available to the Parties pursuant to their rights
hereunder, no Party shall have any preemptive rights under this Article 5 and
the proposed transaction or transactions shall be consummated without any
exercise of preemptive rights hereunder. In the event of a situation described
in the preceding sentence in which a Party elects not to exercise its preemptive
rights with respect to a proposed transaction or transactions, the Operating
Partnership shall provide notice (the “Subsequent Notice”) of such fact within
five (5) Business Days following the receipt of all of the notices concerning
such elections from the Parties possessing such preemptive rights. Each Party
possessing the right to purchase the additional Capital Stock upon which the
preemptive rights were not exercised shall respond to this Subsequent Notice by
sending a response notice with respect thereto within five (5) Business Days
after delivery of the Subsequent Notice. Failure of any Party to respond to such
Subsequent Notice with a notice stating the election of such Party to purchase
such additional Capital Stock shall be deemed to be an election not to purchase
such Capital Stock, and the proposed transaction or transactions shall be
consummated without any exercise of preemptive rights hereunder. Subsequent
Notices shall also not be required if EPO has previously notified the Operating
Partnership, and the Operating Partnership has notified EPO, of their respective
desires not to purchase additional Capital Stock.
     (c) Each of the Operating Partnership and the Current Subsidiary agrees
that it shall not authorize or permit any direct or indirect Subsidiaries of the
Current Subsidiaries to issue (by initial issuance or by way of merger,
consolidation or similar transaction) any of its Capital Stock to any Person
other than (i) to a direct or indirect wholly owned Subsidiary of such Current
Subsidiary, (ii) pro rata based on the then-current percentage interests owned
by such other Persons in a transaction in which the Current Subsidiary shall
maintain its then-current percentage interest, (iii) as consideration for the
acquisition of any other Person, assets or businesses, or (iv) any equity
securities (including convertible debt or warrants) issued in connection with a
loan to or debt financing of the Current Subsidiary. Each Current Subsidiary
agrees that it shall not issue any of its Capital Stock, and shall not permit
any of its Subsidiaries to issue any Capital Stock, in violation of this
Article 5.
ARTICLE 6
Additional Agreements
     Section 6.1 Agreement to Negotiate in Good Faith. The parties hereby agree
to negotiate in good faith regarding any amendments to the limited partnership
or limited liability company agreements of the New Subsidiaries relating to
business terms at any time the other party believes the business circumstances
of the New Subsidiaries have changed.

12



--------------------------------------------------------------------------------



 



     Section 6.2 Future Expansion Capital Projects. EPO hereby agrees to offer
the Partnership participation in any future expansion capital projects that are
related to any assets owned by Enterprise Texas.
ARTICLE 7
Miscellaneous
     Section 7.1 Choice of Law; Submission to Jurisdiction. This Agreement shall
be subject to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Texas.
     Section 7.2 Notice. All notices or requests or consents provided for or
permitted to be given pursuant to this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postpaid and registered or certified with return receipt requested
or by delivering such notice in person or by fax to such Party. Notice given by
personal delivery or mail shall be effective upon actual receipt. Notice given
by fax shall be effective upon actual receipt if received during the recipient’s
normal business hours, or at the beginning of the recipient’s next business day
after receipt if not received during the recipient’s normal business hours. All
notices to be sent to a Party pursuant to this Agreement shall be sent to or
made at the address set forth below or at such other address as such Party may
provide to the other Parties in the manner provided in this Section 7.2.
     For notices to EPO or its Affiliates:
1100 Louisiana Street, 10th Floor
Houston, Texas 77002
Phone: (713) 381-6500
Fax: (713) 381-8200
Attn: Chief Legal Officer
     For notices to the Partnership Entities:
1100 Louisiana Street, 10th Floor
Houston, Texas 77002
Phone: (713) 381-6500
Fax: (713) 381-8200
Attn: Chief Executive Officer
     Section 7.3 Entire Agreement. This Agreement constitutes the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein.
     Section 7.4 Effect of Waiver or Consent. No waiver or consent, express or
implied, by any Party to or of any breach or default by any Person in the
performance by such Person of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any

13



--------------------------------------------------------------------------------



 



other breach or default in the performance by such Person of the same or any
other obligations of such Person hereunder. Failure on the part of a Party to
complain of any act of any Person or to declare any Person in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such Party of its rights hereunder until the applicable statute of
limitations period has run.
     Section 7.5 Amendment or Modification. This Agreement may be amended,
restated or modified from time to time only by the written agreement of all the
Parties; provided, however, that no member of the Partnership Group may, without
the prior approval of the Audit and Conflicts Committee, agree to any amendment
or modification of this Agreement that will adversely affect the holders of
Common Units. Each such instrument shall be reduced to writing and shall be
designated on its face an “Amendment,” “Addendum” or a “Restatement” to this
Agreement.
     Section 7.6 Assignment; Third Party Beneficiaries. No Party shall have the
right to assign its rights or obligations under this Agreement without the prior
written consent of all of the other Parties. Each of the Parties hereto
specifically intends that each entity comprising the EPD Entities or the
Partnership Entities, as applicable, whether or not a Party to this Agreement,
shall be entitled to assert rights and remedies hereunder as third-party
beneficiaries hereto with respect to those provisions of this Agreement
affording a right, benefit or privilege to any such entity.
     Section 7.7 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.
     Section 7.8 Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance shall be held invalid or
unenforceable to any extent by a court or regulatory body of competent
jurisdiction, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.
     Section 7.9 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions.
     Section 7.10 Withholding or Granting of Consent. Except as expressly
provided to the contrary in this Agreement, each Party may, with respect to any
consent or approval that it is entitled to grant pursuant to this Agreement,
grant or withhold such consent or approval in its sole and uncontrolled
discretion, with or without cause, and subject to such conditions as it shall
deem appropriate.
     Section 7.11 Laws and Regulations. Notwithstanding any provision of this
Agreement to the contrary, no Party shall be required to take any act, or fail
to take any act, under this

14



--------------------------------------------------------------------------------



 



Agreement if the effect thereof would be to cause such Party to be in violation
of any applicable law, statute, rule or regulation.
     Section 7.12 Negation Rights of Limited Partners, Assignees and Third
Parties. The provisions of this Agreement are enforceable solely by the Parties,
and no limited partner, member or assignee of EPO, the Partnership, the
Operating Partnership or the Current Subsidiaries or other Person shall have the
right, separate and apart from EPO, the Partnership, the Operating Partnership
or the Current Subsidiaries, to enforce any provision of this Agreement or to
compel any Party to comply with the terms of this Agreement.
     Section 7.13 No Recourse Against Officers or Directors. For the avoidance
of doubt, the provisions of this Agreement shall not give rise to any right of
recourse against any officer or director of any EPD Entity or any Partnership
Entity.
[Signature page follows]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on, and
effective as of, the Closing Date.

                      ENTERPRISE PRODUCTS OPERATING LLC    
 
               
 
      By:    /s/ Michael A. Creel    
 
               
 
          Michael A. Creel
President and Chief Executive Officer    
 
                    DEP HOLDINGS, LLC    
 
               
 
      By:    /s/ Richard H. Bachmann    
 
               
 
          Richard H. Bachmann
President and Chief Executive Officer    
 
                    DUNCAN ENERGY PARTNERS L.P.    
 
                    By:   DEP Holdings, LLC, its general partner    
 
               
 
      By:    /s/ Richard H. Bachmann    
 
               
 
          Richard H. Bachmann
President and Chief Executive Officer    
 
                    DEP OLPGP, LLC    
 
               
 
      By:    /s/ Richard H. Bachmann    
 
               
 
          Richard H. Bachmann    
 
          President and Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



                      DEP OPERATING PARTNERSHIP, L.P.    
 
                    By:   DEP OLPGP, LLC, its general partner    
 
               
 
      By:    /s/ Richard H. Bachmann    
 
               
 
          Richard H. Bachmann    
 
          President and Chief Executive Officer    
 
                    ENTERPRISE LOU-TEX PROPYLENE PIPELINE L.P.    
 
                    By:   DEP Operating Partnership, L.P., its general partner  
 
 
                    By:   DEP OLPGP, LLC, its general partner    
 
               
 
      By:    /s/ Richard H. Bachmann    
 
               
 
          Richard H. Bachmann    
 
          President and Chief Executive Officer    
 
                    SABINE PROPYLENE PIPELINE L.P.    
 
                    By:   DEP Operating Partnership, L.P., its general partner  
 
 
                    By:   DEP OLPGP, LLC, its general partner    
 
               
 
      By:    /s/ Richard H. Bachmann    
 
               
 
          Richard H. Bachmann    
 
          President and Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



                      ACADIAN GAS, LLC    
 
               
 
      By:    /s/ Richard H. Bachmann    
 
               
 
          Richard H. Bachmann
President and Chief Executive Officer    
 
                    MONT BELVIEU CAVERNS, LLC    
 
               
 
      By:    /s/ Richard H. Bachmann    
 
               
 
          Richard H. Bachmann
President and Chief Executive Officer    
 
                    SOUTH TEXAS NGL PIPELINES, LLC    
 
               
 
      By:    /s/ Richard H. Bachmann    
 
               
 
          Richard H. Bachmann    
 
          President and Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



                      ENTERPRISE HOLDING III, L.L.C.    
 
               
 
      By:    /s/ Michael A. Creel    
 
               
 
          Michael A. Creel
President and Chief Executive Officer    
 
                    ENTERPRISE TEXAS PIPELINE, LLC    
 
                    By:   Enterprise Holding III, L.L.C., as Manager    
 
               
 
      By:    /s/ Michael A. Creel    
 
               
 
          Michael A. Creel    
 
          President and Chief Executive Officer    
 
                    ENTERPRISE INTRASTATE, L.P.    
 
                    By:   Enterprise Holding III, L.L.C., its general partner  
 
 
               
 
      By:    /s/ Michael A. Creel    
 
               
 
          Michael A. Creel    
 
          President and Chief Executive Officer    
 
                    ENTERPRISE GC, L.P.    
 
                    By:   Enterprise Holding III, L.L.C., its general partner  
 
 
               
 
      By:    /s/ Michael A. Creel    
 
               
 
          Michael A. Creel    
 
          President and Chief Executive Officer    

 